NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 18 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   16-10286

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00333-SMM-1
 v.

ADIEL HERNANDEZ-DEL CID, a.k.a.                  MEMORANDUM*
Adiel Hernandez,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                  Stephen M. McNamee, District Judge, Presiding

                           Submitted August 16, 2017**


Before: HUG, FARRIS, and CANBY, Circuit Judges.

      Adiel Hernandez-Del Cid appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for re-entry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Hernandez-Del Cid’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel. We

have provided Hernandez-Del Cid the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

       Hernandez-Del Cid waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2